           Case 3:20-cv-04429 Document 1 Filed 07/02/20 Page 1 of 3




 1 Thomas Lloyd Smith, City Attorney (SBN314631)
   CityAttorney@ci.Antioch.ca.us
 2 City of Antioch
   P.O. Box 5007
 3 Antioch, CA 94531-5007
   Telephone: (925) 779-7015
 4
   Deborah J. Fox (SBN110929)
 5 dfox@meyersnave.com
   David Mehretu (SBN269398)
 6 dmehretu@meyersnave.com
   MEYERS, NAVE, RIBACK, SILVER & WILSON
 7 555 12th Street, Suite 1500
   Oakland, California 94607
 8 T: (510) 808-2000
   F: (510) 444-1108
 9
   Attorneys for Defendant
10 CITY OF ANTIOCH

11                               UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
13 MARK OWENS JORDAN, PRO PER                         Case No.

14                 Plaintiff,                         NOTICE OF REMOVAL OF ACTION
                                                      UNDER 28 U.S.C. § 1441(a)
15          v.

16 CITY OF ANTIOCH,                                   Contra Costa Superior Court Case C20-00976
                                                      State Action Filed June 1, 2020
17                 Defendant.

18
                                                      Trial Date:           None Set
19

20          TO THE CLERK OF THE ABOVE-ENTITLED COURT:

21          PLEASE TAKE NOTICE THAT Defendant City of Antioch (“Defendant”) hereby

22 removes this action from the Superior Court of the State of California, Contra Costa County, to the

23 United States District Court for the Northern District of California. Removal is proper and based

24 upon, inter alia, the following grounds:

25 REMOVAL PROCEDURE

26          1.     On June 1, 2020, Plaintiff Mark Owens Jordan (“Plaintiff”) commenced an action

27 in the Superior Court of the State of California, County of Contra Costa, entitled Mark Owens

28 Jordan v City of Antioch, Case No. C20-00976.


                         NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a)
            Case 3:20-cv-04429 Document 1 Filed 07/02/20 Page 2 of 3




 1          2.      On June 2, 2020, Plaintiff served Defendant with a copy of the Summons and

 2 Complaint. Defendant received the Complaint for the first time on June 2, 2020. A true and

 3 correct copy of the Complaint, all process, pleadings, and orders served upon Defendant, and

 4 Defendant’s answer, which was filed in the Superior Court of the State of California, Contra Costa

 5 County, and served on Plaintiff prior to removal, are attached hereto as Exhibit A.

 6          3.      No other parties have been named or served as additional defendants in this action.

 7          4.      Defendant files this Notice of Removal within one year of the date the action was

 8 originally filed, and within 30 days of receipt of the Complaint by Defendant. Accordingly,

 9 removal is timely pursuant to 28 U.S.C. § 1446(b).

10          5.      Promptly after filing this Notice of Removal, Defendant shall give written notice of

11 the removal to Plaintiff (the only adverse party), and will file a copy of such notice with the Clerk

12 of the Superior Court of the State of California, Contra Costa County, as provided in 28 U.S.C. §

13 1446(d).

14          6.      This Notice of Removal is hereby filed in accordance with 28 U.S.C. § 1446 and

15 signed pursuant to Rule 11 of the Federal Rules of Civil Procedure.

16 JURISDICTION (FEDERAL QUESTION)

17          7.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331.

18          8.      A district court has original jurisdiction over all civil actions “arising under” the
19 Constitution and laws of the United States. 28 U.S.C. § 1331.

20          9.      In the Complaint, Plaintiff alleges, inter alia, violations of Plaintiff’s rights under

21 the U.S. Constitution. Accordingly, Plaintiff alleges causes of action that “arise under” federal

22 law, making this a civil action over which this Court has original jurisdiction under 28 U.S.C. §

23 1331. Bank of Lake Tahoe v. Bank of Am., 318 F.3d 914, 917 (9th Cir. 2003), as amended on

24 denial of reh'g and reh'g en banc (Mar. 14, 2003) (violations of rights under the U.S. Constitution

25 are construed as “allegations under the umbrella of § 1983”). This action may, therefore, be

26 removed to this Court pursuant to 28 U.S.C. § 1441(a).

27

28

                                                        2
                         NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a)
           Case 3:20-cv-04429 Document 1 Filed 07/02/20 Page 3 of 3




 1 VENUE

 2         10.       Removal to this specific District Court is proper, pursuant to 28 U.S.C. § 1441(a),

 3 because the Complaint was filed in Contra Costa County, California, a place embraced by this

 4 District Court.

 5         WHEREFORE, Defendant hereby gives notice that the above-described action, pending

 6 against Defendant in the Superior Court of the State of California, Contra Costa County, is hereby

 7 removed to this court.

 8

 9 DATED: July 2, 2020                          MEYERS, NAVE, RIBACK, SILVER & WILSON

10

11
                                                By:          /s/ David Mehretu
12                                                    DAVID MEHRETU
                                                      Attorneys for Defendant
13                                                    CITY OF ANTIOCH
14 3546199.1

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                       3
                          NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a)
